Citation Nr: 1530032	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  12-25 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypersensitivity to sound.  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for sleep impairment.  

4.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability (manifested as spondylolysis at L-5).  

5.  Entitlement to an initial, compensable rating for right leg medial tibial stress syndrome (shin splint).  

6.  Entitlement to an initial, compensable rating for a left leg medial tibial stress syndrome (shin splint).  

7.  Entitlement to an effective date prior to November 19, 2014 for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Byron R. Simpson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from October 2000 to October 2006.  

The present matters come to the Board of Veterans' Appeals (Board) on appeal following August 2010, October 2012, and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2015, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  At the hearing, the Veteran withdrew from appeal his claim of an initial, compensable rating for genital herpes with penile scarring.  

Also, in the above noted October 2012 rating decision, the RO denied the Veteran's claims of service connection for PTSD and for hypersensitivity to sound.  The Veteran appealed the RO's denial of the claims.  In a December 2014 rating decision, the RO granted service connection and assigned a 50 percent rating for PTSD effective November 19, 2014.  As such, the issue of entitlement to service connection for PTSD is no longer in appellate status.  Subsequently, during his May 2015 Board hearing, the Veteran expressed disagreement with the assigned effective date for the grant of service connection for PTSD.  

The issues of service connection for hypersensitivity to sound, for depression, and for sleep impairment, as well as the claim for an initial rating in excess of 10 percent for a lumbar spine disability and the claim for an effective date prior to November 19, 2014 for the grant of service connection for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Right leg medial tibial stress syndrome is manifested by pain and functional loss; moderately severe injury of the flexor digitorum longus muscle and/or tibial tendinous strain or inflammation has not been shown. 
 
2.  Left leg medical tibial stress syndrome is manifested by pain and functional loss; moderately severe injury of the flexor digitorum longus muscle and/or tibial tendinous strain or inflammation has not been shown. 


CONCLUSIONS OF LAW
 
1.  Since the initial grant of service connection (May 14, 2010), the criteria for a rating to 10 percent for right leg medial tibial stress syndrome have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5022, 5024, 5262 (2014); 38 C.F.R. § 4.73, Diagnostic Code 5311 (2014).
 
2. Since the initial grant of service connection (May 14, 2010), the criteria for a rating to 10 percent for left leg medial tibial stress syndrome have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5022, 5024, 5262 (2014); 38 C.F.R. § 4.73, Diagnostic Code 5311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  With regard to the issue of entitlement to an initial, compensable rating for bilateral medial tibial stress syndrome, the Board notes that this claim is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the August 2010 rating decision, a May 2010 letter advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.  Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  Furthermore, once a claimant disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and SOCs.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2014); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

VA has also fulfilled its duty to assist the Veteran with his claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  To this end, the RO has obtained the Veteran's service treatment records (STRs) and his VA medical records, and the Veteran has also been afforded VA examinations, most recently in June 2014, to address the severity of disability associated with his right leg and left leg medial tibial stress syndrome.  The Board finds the record before it sufficient to adequately consider the Veteran's claims.  Therefore, the Board cannot conclude that its duty to assist in this instance requires an additional medical examination.  

Thus, VA has properly assisted the Veteran in obtaining any relevant evidence, and VA's duty to notify and assist the Veteran has been met.  

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's STRs reflect a complaint of lower extremity shin pain in February 2006.  The pain was noted to increase with activity and decrease with rest.  On examination, the clinician noted a finding of pes planus and referenced tibial traction periostitis (TTP).  The assessment was "periostitis/pes planus."  A medical examination associated with the Veteran's separation from active service did not reflect findings, complaints, or a diagnosis associated with shin splints, medial tibial stress syndrome, or medial tibial traction periostitis.  

In May 2010, the Veteran filed his claim of service connection for shin splints of the lower extremities.  

In a report of June 2010 VA examination, the Veteran noted the onset date of shin splints as being during basic training in the year 2000.  Since that time, he reportedly had suffered with intermittent pain with remissions.  The Veteran reported that he used compression sleeves for his legs, took Ibuprofen for pain, and modified his activity regiment.  The Veteran identified the pain as occurring at the medial tibia of both lower extremities.  He also identified that he did not need assistive devices for walking or was motion of a joint affected.  Otherwise, the Veteran identified that he experienced pain flare ups every two to three weeks and that the pain lasted one to two days.  His flare ups were precipitated by high impact activities such as running and playing basketball.  On physical examination there was TTP over the medial aspect of the mid tibia bilaterally.  There were no functional limitations on walking or standing.  There was no evidence of bone disease.  An X-ray of the right lower extremity and left lower extremity revealed no evidence of fracture or dislocation, no focal osseous lesions, and no joint effusion or degenerative joint disease.  

A later June 2014 VA examination reflects the Veteran's continued complaints of bilateral shin splint pain and that pain flare ups occurred with overactivity.  The examiner noted that the Veteran suffered from functional impairment/loss associated with pain in the mid tibia due to running, prolonged standing, or strenuous activities.  Examination of Veteran's knees revealed no disability associated with a loss of range of motion or with instability.  It was noted that the Veteran did not need any ambulatory devices such as a cane or crutch. The examiner commented that the Veteran was unable to run, and standing was limited to one hour at a time without a sitting break.  

A "shin splint" (i.e. medial tibial stress syndrome or medial tibial traction periostitis) is defined as strain of the flexor digitorum longus muscle occurring in athletes, with pain along the shin.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1779 (31st ed. 2007).  

There is no specific code for "shin splint" under VA's Schedule for Rating Disabilities.  When an unlisted condition, such as shin splint, is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20.

In the current appeal, the RO has evaluated the Veteran's service-connected shin splint of the right leg and shin splint of the left leg by analogy to Diagnostic Code 5024 for tenosynovitis.  Consideration by the Board has also been given to 38 C.F.R. § 4.71a, Diagnostic Code 5022 for periostitis.  Under Diagnostic Codes 5022 and 5024, periostitis and tenosynovitis will be rated on limitation of motion of the affected parts, as arthritis, degenerative, except gout which will be rated under Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic Codes 5022 and 5024.  

Here, at no time during the appeal period does the evidence reflect tendon inflammation, periosteal reaction, or arthritis of either the right tibia or left tibia.  The most recent X-rays of the Veteran's right and left tibias were normal.  Furthermore, a compensable rating is not warranted for either lower extremity based on limitation of motion because the medical evidence does not suggest that the Veteran has limitation of motion of a joint due to either his right leg shin splint or his left leg shin splint.  Thus, the Board finds a compensable rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5022 or 5024.  

The Board acknowledges that shin splints are arguably the result of an impairment of the tibia.  Consideration has been given to 38 C.F.R. § 4.71a, Diagnostic Code 5262 for "impairment of the tibia and fibula."  Under Diagnostic Code 5262 a 10 percent rating is warranted for malunion with slight knee or ankle disability, a 20 percent rating is warranted for malunion with moderate knee or ankle disability, a 30 percent rating is warranted for malunion with marked knee or ankle disability, and a 40 percent rating is warranted for nonunion with loose motion requiring a brace.  Here, the Board finds a compensable rating is not warranted because the medical evidence does not reflect malunion of the right tibia or the left tibia with associated ankle or knee disability.  Of note, while a September 2011 VA psychology note reflected the Veteran's history of back and knee pain, the subsequent May 2014 VA examination associated with evaluation of the Veteran's shin splints did identify any knee disability.  

The Board has also considered the Veteran's service-connected shin splints of the right leg and of the left leg under 38 C.F.R. § 4.73, Diagnostic Code 5311 for muscle injury associated with Muscle Group XI.  Injury of the flexor digitorum longus muscle is considered under Diagnostic Code 5311.  (Parenthetically, as noted previously, a "shin splint" is defined as strain of the flexor digitorum longus muscle occurring in athletes, with pain along the shin.)  Under Diagnostic Code 5311, a 10 percent rating is warranted for moderate muscle injury, a 20 percent evaluation is warranted for moderately severe muscle injury, and a 30 percent evaluation is warranted for severe muscle injury.  

Other than a finding of shin splints, the medical evidence has not necessarily identified any other injury or disability of the flexor digitorum longus muscle.  Based on the Veteran's complaints of pain of his bilateral shins with increased activity, and taking into consideration the functional loss he reportedly experiences as a result, the Board concludes that the Veteran's disability is most analogous to moderate muscle injury under Diagnostic Code 5311.  As such, separate 10 percent ratings are found warranted for a right leg shin splint and for a left leg shin splint.  38 C.F.R. § 4.71a, Diagnostic Code 5311; 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Otherwise, the evidence in the present case does not support a 20 percent evaluation for moderately severe muscle injury or a 30 percent rating for severe muscle injury under Diagnostic Code 5311.  The Board notes that muscle injuries are evaluated in accordance with 38 C.F.R. § 4.56 (2014).  The pertinent provisions of 38 C.F.R. § 4.56 are as follows:

(a)  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. 

(b)  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. 

(c)  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, as well as impairment of coordination and uncertainty of movement. 

(d)  Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  

Moderate disability of muscles includes consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, as defined in section (c) above, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Evidence should also include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

Moderately severe disability of muscles includes evidence of hospitalization for a prolonged period for treatment; a record of consistent complaints of cardinal signs and symptoms of muscle disability, as defined in section (c) above; and, if present, evidence of inability to keep up with work requirements.  Furthermore, there must be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

Severe disability of muscles includes evidence of hospitalization for a prolonged period for treatment; a record of consistent complaint of cardinal signs and symptoms of muscle disability, as defined in paragraph (c) above; and, if present, evidence of inability to keep up with work requirements.  Furthermore, there must be indications that palpation shows loss of deep fascia or muscle substance, and that muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side must show severe impairment of function.  Additional signs of severe muscle disability are diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, and visible or measurable atrophy. 

The Board also notes that 38 C.F.R. § 4.56(d), which sets forth classification of muscle injuries as slight, moderate, moderately severe or severe, employs a totality-of-the-circumstances test, and no single factor is per se controlling in determining the rating for a muscle injury.  Tropf v. Nicholson, 20 Vet. App. 317, 325 (2006).  

In the present case, the Veteran's bilateral shin splints do result in fatigue/pain.  These symptoms appear to be evident during high impact activities and long periods of standing.  There is otherwise no showing of loss of deep fascia or muscle substance, an inability of the Veteran to keep up with work requirements, nor evidence of moderately severe or severe functional impairment associated with strength, endurance, or coordinated movements.  As such, a rating in excess of 10 percent for the Veteran's right leg shin splint or left leg shin splint during any time during the appeal period is not warranted.  38 C.F.R. § 4.73, Diagnostic Code 5311.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If an exceptional or unusual disability picture is found, the RO would then refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).   

The Board also notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 C.F.R. § 3.321 requires consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extra-schedular rating based on the combined effect of his or her service-connected disabilities, individually or in combination.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board has a duty to consider the aggregate effects of all service-connected disabilities, even those not in appellate status, before determining whether referral for an extra-schedular rating is warranted.  Id. See also Eason v. McDonald, U.S. Vet. App. No. 14-0413 (May 12, 2015).  While the Board recognizes that a single-judge decision, such as Eason, carries no precedential weight, such a decision may be relied upon for any persuasiveness or reasoning it contains.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

The Veteran's current service-connected disabilities consist of PTSD (50 percent disabling); tinnitus (10 percent disabling); lumbar spine disability (10 percent disabling); right leg medial tibial stress syndrome (10 percent disabling); left leg medial tibial stress syndrome (10 percent disabling); in addition to noncompensable ratings for tinea versicolor and for genital herpes with penile scarring.  

In the present case, the Board finds the first step of the Thun analysis, whether the rating criteria adequately address all of the claimant's symptomatology associated with his service-connected disabilities, has been met.  As such, the Board's extra-schedular analysis ends, and consideration of the second step-whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization-is not warranted.  Therefore, without sufficient evidence reflecting that the Veteran's disability picture related to his service-connected disabilities, above, is not contemplated by the rating schedule, referral for a determination of whether the Veteran's aggregate disability picture requires the assignment of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, supra.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 4.16 (2014).  The Veteran has not specifically raised the issue of entitlement to a TDIU as a result of his shin splints, and the Board does not find anything in the record on appeal that implicitly raises a claim of TDIU or suggests the Veteran is unemployable due to his shin splints.  

For all the foregoing reasons, the Board finds that since the initial grant of service connection, May 14, 2010, a 10 percent rating is warranted for right leg medial tibial stress syndrome and a 10 percent rating is warranted for left leg medial tibial stress syndrome.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a rating higher than 10 percent for either disability, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Since the initial grant of service connection, May 14, 2010, a rating of 10 percent is warranted for right leg medial tibial stress syndrome, subject to the laws and regulations governing the payment of monetary benefits.  

Since the initial grant of service connection, May 14, 2010, a rating of 10 percent is warranted for left leg medial tibial stress syndrome, subject to the laws and regulations governing the payment of monetary benefits


REMAND

As referenced in the Introduction, during his May 2015 Board hearing the Veteran disagreed with the assigned effective date of November 19, 2014 for the grant of service connection for PTSD.  An SOC has not been issued in response to the Veteran's NOD.  On remand, the AOJ should issue an SOC and afford the Veteran an opportunity to perfect an appeal.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue should be returned to the Board if, after issuance of an SOC, the Veteran perfects a timely appeal of the claim by filing a timely substantive appeal. 

With respect to the above, the Veteran's attorney testified during the Board hearing that the Veteran's claimed depression and claimed sleep impairment on appeal were probably associated with his PTSD.  However, the Veteran did not want to withdraw these claims because a grant of service connection for either would possibly allow for an earlier effective date than the November 19, 2014 date he had been assigned for PTSD.  By way of history, the Veteran filed his claims for depression and for sleep impairment in May 2010.  The claims were denied in the above noted August 2010 rating decision.  In August 2011, the Veteran filed his claim for PTSD.  

In an April 2012 VA psychiatric examination, the examiner diagnosed the Veteran with an anxiety disorder but not with PTSD.  The examiner commented:

The Veteran was in various situations in the military in which combat could have easily ensued such as searching for drug dealers on the open sea, flying in a helicopter and manning a weapon.  He was aboard a ship that fired missles [sic] that led to the death of enemy soliders [sic].  He has appreciable symptoms of anxiety and isolated symptoms of PTSD related to the aforementioned experiences.  He does not, however, meet full criteria for a PTSD related diagnosis.  His anxiety related condition, which, again, stems from his military experiences, is mild to moderate in severity . . .

In a subsequent November 19, 2014 VA psychiatric examination, the same VA examiner who had conducted the April 2012 VA psychiatric examination again examined the Veteran.  He found on the present examination that the Veteran did have PTSD.  On this basis the RO granted service connection for PTSD and assigned the effective date of November 19, 2014.  

In light of the Board hearing and the attorney's comments regarding a possible withdraw of the claims of service connection for depression and for sleep impairment, depending on a favorable outcome of the appeal of the assigned effective date for the grant of service connection for PTSD, the Board will defer the claims of service connection for depression and for sleep impairment pending the AOJ's consideration of the Veteran's appeal and the issuance of an SOC.  

(Parenthetically, with respect to the above, the Board notes that the Court has held that a claimant cannot be held to a hypothesized diagnosis-one he or she is incompetent to render-when determining what his or her actual claim may be.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For example, in the context of a claim for service connection for a psychiatric disorder, if a claimant identifies a particular psychiatric disability without more, it cannot be considered a claim limited only to that diagnosis.  Rather, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such a claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction/symptoms his mental condition, whatever it is, caused him.)

With respect to the Veteran's claim of entitlement to an initial rating in excess of 10 percent for a lumbar spine disability, clinical findings related to VA examinations of the Veteran's thoracolumbar spine in June 2010 and May 2014 do not reflect a greater than 10 percent rating.  In particular, in the May 2014 VA examination, the Veteran reported flare ups of pain with overuse of his lumbar spine.  Forward flexion was to 90 degrees with pain at 90 degrees.  Otherwise, the examiner commented that the Veteran did have functional loss/impairment which consisted of less movement than normal, pain on movement, lack of endurance, and interference with sitting, standing and/or weight bearing.  The examiner further commented:

I can't provide the requested opinion without resorting to mere speculation because there is insufficient medical evidence upon which for me to base that opinion.  Based on the clinical presentation, the examination findings and the Veteran's reports, I cannot, without speculation, opine as to what additional loss of range of motion in degrees that this condition would cause during repeated use over time or flare ups.  

When assessing a claimant's level of disability related to his or his joints, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  If feasible, limitations of functional ability should be expressed in terms of additional limitation of motion.  Id. 

The May 2014 VA examiner has reported that it would be speculative of him to offer any opinion regarding additional range of motion loss of the Veteran's lumbar spine due to pain during a flare up.  It would be helpful to the Board in this case, in light of the Veteran's complaints, if the examiner provided some idea of the degree of disability (equated to additional loss in range of motion) resulting from pain during a flare up or when the joint is used repeatedly over time.  This requires some conjecture on the examiner's part, but that is what DeLuca requires.  

It is important that if the examiner continues to feel that the requested opinion(s) cannot be rendered without resorting to speculation, he should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  It would also be helpful to the Board if the examiner comment on whether the clinical evidence, to include diagnostic studies, supports the Veteran's complaints and reported limitations.  

Finally, the Board notes that the Veteran has claimed that he suffers from hypersensitivity to sound in his right ear and alleges this condition to be a disability related to his active service period.  In particular, the Veteran has been service-connected for tinnitus in his right ear as related to military noise exposure.  During his active service, the Veteran suffered a perforated right tympanic membrane which appears to have healed.  Otherwise, post service, a VA audiological examination in April 2010 revealed no higher than a 10 dB loss from 500Hz-4000Hz.  At that time, the VA examiner noted the Veteran's report of problems hearing people speak over the phone or problems hearing in the presence of background noise.  (Parenthetically, an August 2011 VA treatment note reflects the Veteran as not having hearing problems.)  An April 2012 VA oral surgery note reflects the Veteran's complaint of inner ear pain and sensitivity when he heard his son's voice at a certain frequency.  Additional VA treatment records reflect the Veteran's complaints of buzzing, inner ear pain, and hearing sensitivity when hearing certain sounds.  

The Veteran does not appear to have a disability for VA rating purposes.  His claim is based on what appears to be best described as a symptom (i.e. sensitivity to sound) as compared to an actual disorder or disability.  Still, as previously discussed, a claimant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction/symptoms he experiences.  Clemons, supra.  

The Board's review of the evidence and the Veteran's complaints appear to reflect a claim of service connection for "hyperacusis."  Hyperacusis is defined as exceptionally acute hearing, the hearing threshold being unusually low.  It may or may not be accompanied by pain.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 898 (31st ed. 2007).  Additionally, medical literature reviewed on the Internet reflects the following:

Hyperacusis is a disorder in loudness perception. . . . it can be caused by a number of factors.  The most common is related to damage to the cochlea from exposure to loud noises such as those experienced at certain work environments, rock concerts, gunfire, air bag deployment in cars and fireworks.  

The condition often affects people who have sustained a head injury, as well as those with tinnitus . . . most people with true hyperacusis don't appear to have any hearing loss as measured and recorded on an audiogram.  They may have difficulty hearing speech in noisy environments or in poor listening conditions, even when hearing tests show no hearing loss.  

See www.ucsfhealth.org/conditions/hyperacusis/ 

The Veteran's VA treatment records reflect his chronic complaints of hearing sensitivity, but he has not been diagnosed with hyperacusis.  Of note, a December 2011 VA audiology consult note reflects a normal examination.  A January 2012 VA post deployment transition provider note reflects the Veteran's complaints of hearing sensitivity and an assessment of "unilateral tinnitus/frequency intolerance," as well as possible eustachian tube dysfunction (ETD) and/or temporomandibular joint (TMJ) problem.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2).  The third requirement of "an indication" that a disability "may be" associated with service is a "low threshold."  McClendon, 20 Vet. App. at 83.

In light of the Veteran's perforated right ear drum during service, and his being service connected for tinnitus as a result of noise exposure during service, as well as the low threshold for obtaining a VA examination, it would be helpful to the Board if the Veteran was scheduled for a VA examination to address his complaints and identify whether he suffers from an audiological disability, other than tinnitus, associated with hypersensitivity to sound (such as hyperacusis), that is related to service or service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with a statement of the case (SOC) related to the issues of entitlement to an effective date earlier than November 19, 2014 for the grant of service connection for PTSD.  The Veteran should be informed that he must perfect the appeal if he wishes a review by the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, the claim should be returned to the Board for further appellate consideration, as appropriate, and subject to the current appellate procedures.  

2.  Request that the Veteran identify any private or VA treatment he may have received for any psychiatric disorder and/or lumbar spine disability, as well as any treatment related to his hypersensitivity to sound, to include relevant records available through the CAPRI records system.  (The Board is particularly interested in VA treatment records dated since January 2014.)  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

3.  The Veteran's claims folder, including a copy of this remand, should be returned to the VA examiner who conducted the May 2014 VA spine examination for an addendum opinion.  

The examiner should again review the records, to include his report of May 2014 VA examination and comment on the degree of disability of the Veteran's thoracolumbar spine due to functional loss resulting from pain, flare-ups, weakness, fatigability, etc.  All functional losses, especially those associated with flare ups, must be equated to additional loss in range of motion (beyond what is shown clinically).  (This requires some conjecture on the examiner's part, but that is what DeLuca requires.)  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  A complete rationale should be given for all opinions and conclusions expressed.  

It would also be helpful to the Board if the examiner commented on whether the clinical evidence, to include diagnostic studies, support the Veteran's complaints and reported limitations associated with his lumbar spine disability.  

If the May 2014 VA examiner is not available to provide an addendum opinion, make arrangements for the file to be reviewed by another examiner who should be asked to supply the opinion.  (If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an examination and the necessary opinion requested.)  

4.  Accord the Veteran an appropriate VA audiological or ENT (ear, nose & throat) examination to determine the nature, extent, and etiology of his claimed "hypersensitivity to sound."  The claims file must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims files.

The examiner is requested to obtain a detailed history of the Veteran's hypersensitivity to sound.  (In particular, the Veteran is service connected for tinnitus in the right ear, and his VA audiological examination in April 2010 revealed no higher than a 10 dB loss from 500Hz-4000Hz.  Also, the Veteran had a perforated right tympanic membrane during active service which appears to have healed.  VA treatment records reflect the Veteran's complaints of right ear buzzing, inner ear pain, and hearing sensitivity with pain when hearing certain sounds.)  

Following any necessary testing, the examiner should offer answers to the following questions:

a.)  Is it more likely than not (i.e., probability greater than 50 percent), that the Veteran has a current audiological disorder related to loudness perception (e.g. hyperacusis), whose symptomatology is different from that of his service-connected tinnitus.  (Parenthetically, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative" of or "overlapping" with the symptomatology of the other condition.)

b.)  If the Veteran does have a current audiological disorder related to loudness perception (e.g. hyperacusis), whose symptomatology is different from that of his service-connected tinnitus, is it more likely than not that such audiological disorder had its clinical onset during service or is otherwise related to service; or proximately due to or aggravated by the Veteran's service-connected tinnitus and/or PTSD.  [If the examiner determines that the Veteran has a current audiological disorder of loudness perception, such as hyperacusis, that was aggravated by his service-connected tinnitus or PTSD, the examiner should quantify the approximate degree of aggravation.]  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

A complete rationale should be given for all opinions and conclusions expressed.  

5.  Following the development above, readjudicate the issues remaining on appeal.  If any of these benefits sought on appeal remain denied, the Veteran and his attorney should be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


